Case 1:18-cv-01580-RCL Document 29-22 Filed 09/09/20 Page 1 of 6




                     EXHIBIT 19
Case 1:18-cv-01580-RCL Document 29-22 Filed 09/09/20 Page 2 of 6




                                                                Tab A-1
                                                             Page 2 of 6
Case 1:18-cv-01580-RCL Document 29-22 Filed 09/09/20 Page 3 of 6




                                                                Tab A-1
                                                             Page 3 of 6
Case 1:18-cv-01580-RCL Document 29-22 Filed 09/09/20 Page 4 of 6




                                                                Tab A-1
                                                             Page 4 of 6
Case 1:18-cv-01580-RCL Document 29-22 Filed 09/09/20 Page 5 of 6




                                                                Tab A-1
                                                             Page 5 of 6
Case 1:18-cv-01580-RCL Document 29-22 Filed 09/09/20 Page 6 of 6




                                                                Tab A-1
                                                             Page 6 of 6
